Citation Nr: 0928949	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  05-28 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.



WITNESSES AT HEARING ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  In November 2005, the Veteran and an 
additional witness appeared and testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
The case was remanded by the Board in December 2006 and 
December 2007 for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating the 
claim, but it is not clear that all relevant documents are 
associated with the claims folder.  The additional 
documentation added to the record as a result of the Board's 
remand did not resolve the evidentiary problems in this case.  
Rather, a March 2007 private examination report adds further 
confusion as to what existing evidence is available evidence 
for appellate review.

The Board remanded this case in December 2007 because a March 
2007 VA examination report referenced review of a medical 
opinion provided by "C.B.", M.D., which was not of record.  

As noted by the Board, the record at that time reflected that 
a temporary file was combined with the permanent file on 
August 20, 2007.

The Board also noted that that a part of the confusion in 
this case may be that this Veteran had at one time shared the 
same claim file number with a Veteran in Togus, Maine.  As 
noted by the Board, this was an extremely unusual situation, 
and the VA had a duty to insure that all possible actions 
were taken to avoid any error in this case.

The Board now has before it 4 separate claim folders 
forwarded by the RO for appellate review.  The Board finds 
several issues of evidence which were not resolved as a 
result of the last remand. 

First, there is a curious history with regard to alleged X-
ray examinations of the Veteran's lumbar spine purportedly 
performed at Darnall Army Hospital on July 14, 1975, and 
another X-ray examination of the right hip purportedly 
performed on September 15, 1973.

With respect to the July 1975 X-ray, it appears that the RO 
once had these "X-rays" in their possession.  See Veteran 
letter dated November 1996; and RO letters dated January and 
March 1997.  They are not currently associated with the 
claims folder.  

In a statement received in October 2003, the Veteran claimed 
to still have the original copy of X-ray films in his 
possession.  

At this point, the Veteran needs to submit copies of the 
actual films in his possession.

With respect to the September 15, 1973 X-ray, the Board finds 
no evidence that the RO has actually reviewed this particular 
X-ray examination report at any time and, after an exhaustive 
review of the record, the Board cannot determine that such a 
record has even existed.

The record documents a long-standing history of the Veteran's 
complaints that evidence he submitted to VA have not been 
associated with the claims folder, particularly with respect 
to the September 1975 X-ray examination report.  See e.g., 
Veteran letters dated February 1998; May 2002; July 2002, 
August 2003 and August 2007.  The numerous submissions 
provided by this Veteran over the years do not contain a copy 
of the X-ray examination report in question (although he 
claimed to have submitted it at one point).  In fact, in a 
statement dated August 2007, the Veteran contended that VA 
lost the September 1975 X-ray examination report.  At that 
time, he made no efforts to submit another copy which may be 
in his possession.

However, Dr. C.B.'s March 2007 examination report references 
actual review of "Pelvis x-rays 15 Sept 1975."  According 
to Dr. C.B., the Veteran's "X-rays from 1975 show numerous 
metallic fragments, which overlie the right lower abdomen and 
right upper thigh as per the graphic report by Dr. [W] and my 
review."  Dr. C.B. further commented that these X-rays 
demonstrated early facet sclerosis consistent with early 
degenerative arthritis.  Dr. C.B. attached medical records 
that he had reviewed, but none included this purported X-ray 
film/examination report.  There was, however, a graphical 
picture of the area affected by the gunshot pellets prepared 
by Dr. D. during service.

Notably, the record does reflect that the Dr. [W] referenced 
by Dr. C.B. ordered an X-ray examination on May 4, 1976.  Dr. 
[W] was a VA physician.  A May 5, 1976 X-ray examination 
report documented numerous metallic fragments in the right 
femoral area, but made no mention of early facet sclerosis.  

The Board cannot determine from Dr. C.B.'s examination report 
whether he reviewed an actual X-ray film which is not of 
record, or reviewed a post-service VA X-ray examination 
report and inaccurately referenced the wrong date.  

The Veteran also appears to be confused on this matter.  See 
November 2005 Transcript of Personal Hearing before the Board 
(referencing the May 5, 1976 examination report ordered by 
Dr. [W] as being conducted at Barksdale Air Force Base).

Another troubling aspect of this claim is that the Veteran 
references pertinent documents which clearly are not of 
record.  The Veteran has referenced a myelogram from St. 
Michael H.C.C. (self-labeled as exhibit B-3 and B-13) as 
demonstrating damage to different muscles affected by his 
service-connected gunshot wound, which is a relevant issue to 
this appeal.  The myelograms of record, dated April 2001, 
only evaluate the thoracolumbar spine.  

In August 2007, the Veteran alluded to a September 23, 1980 
X-ray film from Kimbro Clinic Association being of record 
which allegedly showed his treatment for severe lumbar pain.  
This record is not associated with the claims folder.  
Notably, VA's information request to this facility was 
returned as undeliverable in January 2004 and the Veteran was 
unable to determine any other address or custodian of record.  
See Veteran's statement dated April 2004.  Thus, it is 
unclear how the record was ever obtained as alleged.

In sum, the Board cannot confirm at this time that all of 
relevant information necessary to decide this claim has been 
associated with the claims folder.  The RO should contact the 
Veteran and request him to submit all evidence in his 
possession relevant to this appeal.  Furthermore, in order to 
insure complete accuracy in this case, the RO should take all 
necessary steps to ensure that none of this Veteran's 
evidence is contained in a claims folder belonging to the 
Veteran in Togus, Maine who previously shared the same claims 
folder number.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request him to 
submit all evidence in his possession 
relevant to this appeal, to include:

a) any actual X-ray films conducted on 
July 14, 1975 at Darnall Army Hospital;

b) any actual X-ray films or copies of 
a radiology report for an X-ray 
examination conducted on Sept 15, 1975;

c) any actual X-ray films or copies of 
a radiology report for an X-ray 
examination conducted by Kimbro Clinic 
Association on September 23, 1980; and 

d) myelograms from St. Michael H.C.C. 
evaluating the right lower extremity 
(and not the thoracolumbar spine).

2.  Obtain the Veteran's clinical records 
of treatment at the Shreveport, Louisiana 
VA Medical Center since June 2007.

3.  Take all necessary steps to ensure 
that none of this Veteran's evidence is 
contained in a claims folder belonging to 
the Veteran in Togus, Maine, who 
previously shared the same claims folder 
number.  The RO should document all 
actions taken.

4.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative, if 
any, a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

